Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to applicant’s original filings made on 2/11/2021. Claims 1-7 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Such claim limitation(s) is/are: certificate issuing unit configured to … a coordination unit configured to… a key generation unit configured to… key management unit configured to.. a communication unit configured to in claim 1 and a presentation section configure to .. in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


certificate issuing unit configured to … a coordination unit configured to… a key generation unit configured to… key management unit configured to.. a communication unit configured to in claim 1 and a presentation section configure to .. in claim 4”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 2, 3, 5 and 6 don’t cure the deficiency of claim 1 and are rejected under 35 USC 112 2nd paragraph, for their dependency upon claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kravitz et al. (US Patent Publication No. 2018/0006829 and Kravitz hereinafter) in view of Novak et al. (US Patent Publication No. 2015/0318986 and Novak hereinafter).

As to claims 1 and 7, Kravitz teaches a terminal registration system in which a plurality of terminals to be authenticated with Fast Identity Online (FIDO) using a private key are communicatively connected to a service site that is utilized by the terminals (i.e. …teaches in par. 0056 the following: “provisioned IoT devices may be added through the use of an inviter-invitee Protocol for IoT devices..” …further teaches par. 0059 the following: “IoT device client of the human machine interface unit 212 would then provide that unique ID (possibly digitally signed using its private key) …”.) and 
a new terminal is registered in a plurality of the service sites using a registered terminal (i.e., …teaches in par. 0029 the following: “inviters may vouch for the identity of the invitees ….”), 

a coordination unit configured to coordinate terminals having an owner certificate identical to the issued owner certificate (i.e., …teaches in par. 0077 the following: “a digital certificate 401 encompassing pertinent and authenticated information about the car, the IoT devices associated with the car and other information. Such a digital certificate 401 may be delivered from a security ecosystem 402 to a buyer's mobile device 403, tablet device 404, computer 405 or other devices”. The examiner notes that each new device of the user will receive identical digital certificate associated with owner.), 
a cryptographic key generation unit configured to generate a cryptographic key (i.e., …teaches in par. 0047 the following: “These unique keys are typically only generated when required …”.), 
and an authentication key management unit configured to manage an authentication private key (i.e., …teaches in par. 0049 the following: “The crypto capability on a processor within the device may create one or more public/private key pairs with at least one public key being transferred to the security ecosystem”.), 
and includes, in a terminal environment including a Rich Execution Environment (REE) (i.e., …teaches in par. 00113 the following: “execution environment”), 
a communication unit configured to perform inter-terminal communication (i.e., …illustrates in figure 3A internal terminal communication), 
the new terminal makes a request for starting encrypted communication using the cryptographic key to the registered terminal from the communication unit of the new terminal side (i.e., …teaches in par. 0064 the following: “a security system for establishing secure communication lines …. 

Kravitz does not expressly teach:
wherein each of the terminals includes, in a secure area including a Trusted Execution Environment (TEE),
and the coordination unit of the registered terminal sends coordination data with the authentication private key encrypted with the cryptographic key to the new terminal having the identical owner certificate.
In this instance the examiner notes the teachings of prior art reference Novak. 
With regards to applicant’s claim limitation element of, “wherein each of the terminals includes, in a secure area including a Trusted Execution Environment (TEE)”, Novak teaches in par 0185 a “TEE”.
With regards to applicant’s claim limitation element of, “and the coordination unit of the registered terminal sends coordination data with the authentication private key encrypted with the cryptographic key to the new terminal having the identical owner certificate”, Novak teaches in pars. 00179-0186 the following: “The source host forwards the migration request to the target host along with egress transport key PD F.sub.e; from the standpoint of the target this is an ingress PD. [0180] 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kravitz with the teachings of Novak by including the feature of cryptographic key management. Utilizing cryptographic key management as taught by Novak above allows a system to provide comprehensive data security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Kravitz's system will obtain the capability to provide enhanced system security. 

As to claim 3, the system of Kravitz and Novak teaches as applied to claim 1 above teaches registration, specifically Kravitz teaches a terminal registration system according to claim 1, wherein the coordination unit of the registered terminal sends the coordination data without confirming that the cryptographic key is available on the new terminal side (i.e., …teaches in par. 0056 the following: “provisioned IoT devices may be added through the use of an inviter-invitee Protocol for IoT devices.” …further teaches in par. 0056 the following: “The determination for specific relationships between designated IoT devices may be made by a number of authorized entities such as: users; the security ecosystem; a master IoT device management entity (e.g., a CIoT device); an IoT device with internal 

As to claim 5, the system of Kravitz and Novak teaches as applied to claim 1 above teaches registration, specifically, Kravitz teaches a terminal registration system according to claim 1, wherein, at the time of a coordination process, the coordination unit notifies a user of the new terminal under the coordination process (i.e. …teaches in par. 0029 the following: “Users/devices may establish and respond to authorization requests and other real-time verifications pertaining to accessing a typical communication line”. …further teaches in par. 0059 the following: “a new user/device (in this exemplary case the human machine interface unit 212) is invited (201) and goes through the IoT device client installation process, it may be asked whether it has a digital identity token.”).

As to claim 6, the system of Kravitz and Novak teaches as applied to claim 1 above teaches registration, specifically, Kravitz teaches a terminal registration system according to claim 1, wherein the certificate issuing unit of the registered terminal stores a name of the new terminal named by a user in association with the owner certificate (i.e., …teaches in par. 0013 the following: “, a group may be issued an attribute certificate which includes associated rules for group membership i”. …teaches in par. 0102 the following: “A given endpoint, device, entity, individual or group may be represented by multiple distinct attribute certificates.”. ….teaches in par. 0057 the following: “Successful execution of the inviter-.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kravitz in view of Novak as applied to claim 1 above and further in view of Kadakia et al. (US Patent No. 8,885,457 and Kadakia hereinafter).

As to claim 2, the system of Kravitz and Novak teaches as applied to claim 1 above teaches registration, specifically Kravitz and Novak do not expressly teach a terminal registration system according to claim 1, wherein the coordination unit has a threshold for determining the number of communication start requests made within a predetermined period of time, and the coordination unit of the registered terminal does not send the coordination data when the number of communication start requests from the new terminal exceeds the threshold.
In this instance the examiner note the teachings of prior art reference Kadakia. 
	With regards to applicant’s claim limitation element(s) of, “wherein the coordination unit has a threshold for determining the number of communication start requests made within a predetermined period of time”, Kadakia teaches as part of their claim 1 element the following: “etermining if an IP telephony device is conducting a full registration process with one or more proxy servers of a VOIP telephony system more frequently than required by the VOIP telephony system based on a number of registration attempts the IP telephony device has conducted within a specified period of time; and 
	With regards to applicant’s claim limitation element of, “and the coordination unit of the registered terminal does not send the coordination data when the number of communication start requests from the new terminal exceeds the threshold”, Kadakia teaches as part of their claim 1 element the following: “etermining if an IP telephony device is conducting a full registration process with one or more proxy servers of a VOIP telephony system more frequently than required by the VOIP telephony system based on a number of registration attempts the IP telephony device has conducted within a specified period of time; and instructing the IP telephony device to take corrective action when the number of registration attempts the IP telephony device has conducted within the specified period of time exceeds a threshold value.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kravitz and Novak with the teachings of Kadakia by including the feature of registration session management. Utilizing registration session management as taught by Kadakia above allows a system to provide comprehensive access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Kravitz and Novak will obtain the capability to provide enhanced system security. 

As to claim 4, the system of Kravitz and Novak teaches as applied to claim 1 above teaches registration, specifically Kravitz and Novak do not expressly teach a terminal registration system according to claim 2, the coordination unit further includes a presentation section configured to give a notification to a user when the number of communication start requests from the new terminal exceeds 
In this instance the examiner note the teachings of prior art reference Kadakia. 
	With regards to applicant’s claim limitation element(s) of, “the coordination unit further includes a presentation section configured to give a notification to a user when the number of communication start requests from the new terminal exceeds the threshold”, Kadakia teaches as part of their claim 1 element the following: “determining if an IP telephony device is conducting a full registration process with one or more proxy servers of a VOIP telephony system more frequently than required by the VOIP telephony system based on a number of registration attempts the IP telephony device has conducted within a specified period of time; and instructing the IP telephony device to take corrective action when the number of registration attempts the IP telephony device has conducted within the specified period of time exceeds a threshold value.”.
With regards to applicant’s claim limitation element of, “and a reception section configured to receive a determination of acceptance or rejection by the user”, Kadakia teaches as part of their claim 1 element the following: “determining if an IP telephony device is conducting a full registration process with one or more proxy servers of a VOIP telephony system more frequently than required by the VOIP telephony system based on a number of registration attempts the IP telephony device has conducted within a specified period of time; and instructing the IP telephony device to take corrective action when the number of registration attempts the IP telephony device has conducted within the specified period of time exceeds a threshold value.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kravitz and Novak with the teachings of Kadakia by including the feature of registration session management. Utilizing registration session management as taught by Kadakia above allows a system to provide comprehensive access control and therefore 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497